[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________                  FILED
                                                            U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                 No. 09-11260                     APRIL 19, 2010
                             Non-Argument Calendar                 JOHN LEY
                           ________________________                 CLERK

                         D. C. Docket No. 08-00113-CV-3

FREDRICK ALLEN ELLIS,


                                                               Plaintiff-Appellant,

                                      versus

STATE OF GEORGIA,
Department of Probation, et al.,

                                                                      Defendants,

DANNY POWELL, Probation Officer,
Laurens County,
CHRIS BRACEWELL, Laurens Co. Deputy,


                                                            Defendants-Appellees.

                           ________________________

                    Appeal from the United States District Court
                       for the Southern District of Georgia
                         _________________________
                                 (April 19, 2010)
Before BLACK, HULL and PRYOR, Circuit Judges.

PER CURIAM:

      Frederick Ellis is a Georgia state prisoner convicted of enticing a child for

indecent purposes and influencing a witness. While on probation, his probation

officer and other law enforcement officials twice arrested Ellis for violating the

conditions of his probation and searched his residence. Each time, the state court

revoked Ellis’s probation and imposed a prison term. Ellis is currently serving his

sentence for the second probation revocation.

      Ellis filed this pro se 42 U.S.C. § 1983 complaint, alleging constitutional

violations against a variety of parties involved in the arrests and searches or in

Ellis’s subsequent probation revocations. The district court dismissed the majority

of these claims pursuant to a 28 U.S.C. § 1915A preliminary screening after Ellis

did not object to the magistrate judge’s report and recommendation. Later, the two

remaining claims – that Laurens County Probation Officer Danny Powell arrested

Ellis on two occasions without a warrant and that Laurens County Deputy Chris

Bracewell obtained false arrest warrants against Ellis – were dismissed for lack of

subject-matter jurisdiction. In addition to entering these two dismissal orders, the

district court ruled on numerous motions filed by Ellis throughout the district court

proceedings.


                                           2
      On appeal, Ellis states that he is appealing “all rulings made in the case from

day one.” Ellis argues generally that his constitutional rights have been violated

and that the district court “responded wrong in, ‘denied,’ ‘dismissed,’ ‘moot’ or not

ruled upon.” However, Ellis does not provide substantive argument or identify

particular errors as to any of the district court’s rulings, including, most

importantly, the district court’s two dismissal orders.

      To preserve an issue for appellate review, appellants must “not only state

their contentions to us, but also to give ‘the reasons for them,’” with citations to

legal authority and the record.   Doe v. Moore, 410 F.3d 1337, 1349 n.10 (11th

Cir. 2005) (quoting Fed. R. App. P. 28(a)(9)(A)). A “cursory restatement of the

issues fails to raise the issue sufficiently for discussion” and thus the issues are

deemed abandoned. Id.; see also Rowe v. Schreiber, 139 F.3d 1381, 1382 n. 1

(11th Cir. 1998) (refusing to reach an issue mentioned in passing in the plaintiff’s

brief because the issue had no supporting argument or discussion). This rule also

applies to pro se appellants. See, e.g., Timson v. Sampson, 518 F.3d 870, 874

(11th Cir. 2008); Horsley v. Feldt, 304 F.3d 1125, 1131 n.1 (11th Cir. 2002).

      Here, Ellis’s appeal brief states that he is appealing all the district court’s

rulings and that all of those rulings are wrong, but, even construed liberally, does




                                            3
not identify any particular error for us to review. Thus, we affirm.

      AFFIRMED.




                                          4